                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 GARY RHINES                             :

                   Petitioner            :     CIVIL ACTION NO. 3:19-1825

             v.                          :          (JUDGE MANNION)

                                         :
 PA BD OF PROB ANDPAROLE,
                                         :
                   Respondents
                                         :

                                    ORDER

        In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

        1. The petition for writ of habeas corpus is DISMISSED.

        2. Petitioner’s motion for a stay (Doc. 20) is DENIED.

        3. There is no basis for the issuance of a certificate of appealability.
           See 28 U.S.C. §2253(c).

        4. The Clerk of Court is directed to CLOSE THIS CASE.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: April 8, 2020
19-1825-01
